Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment received 7/11/2022 is entered. Claims 1 and 2 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al (US 2010/0300123), in view of Vandermeulen et al (US 2012/0125020), and in further view of Meckler (US 5,131,238).
Regarding claim 3, Park discloses a method of operating an air delivery system, wherein the air delivery system includes a supply air channel (1) and an exhaust air channel (2), wherein the supply air channel includes a supply air inlet and a supply air outlet configured to allow supply air to pass to an enclosed structure (T), and wherein the exhaust air channel (2) includes an exhaust air inlet configured to allow air to pass into the exhaust air channel, and an exhaust air outlet configured to allow exhaust air to exhaust to an outside environment, the method comprising:
opening each of a supply air inlet damper, a supply air outlet damper, an exhaust air outlet damper, and an exhaust air inlet damper during normal operation (figure 2 shows inlet/outlet dampers for each of channels 1 and 2; being indicated with a circle having a line therethrough; figure indicates flow therethrough and thus dampers are opened for operation).
Park lacks utilizing return air from an enclosed structure to pass into the supply air channel. Meckler discloses an air delivery system with a supply air inlet configured to allow return air from an enclosed structure to pass into the supply air channel (Meckler returns air via 235 to provide to the supply air channel). It would have been obvious to one of ordinary skill in the art to have utilized return air in order to decrease cooling and dehumidification load on the system. Further it is noted that in particular instances as suggested by Park such as ship painting or working with dangerous materials it is undesirable to reuse air ([0020]). However Park “may” be used for such an application; thus concomitant with the modification in view of Meckler is to apply the system to a typical building or similar in which the risk of contaminated air is not present.
Park lacks a housing including a supply and exhaust LAMEE, instead utilizing a desiccant rotor R ([0043]—[0047]). Vandermeulen discloses a housing (1201 figure 12) an air delivery system including a supply air channel (503-504 of figure 12) and an exhaust air channel (505-506 of figure 12) including an exhaust air inlet configured to allow air from the enclosed structure to pass into the exhaust air channel ([0113] “return air” is from the enclosed structure) and includes circulating a desiccant between an exhaust LAMEE (502) and a supply LAMEE (501; membrane provided at at least [0020]) disposed within the supply air channel and exhaust air channel through a moisture transfer loop. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of transferring moisture between supply and exhaust air with a desiccant. It is known in the art to substitute a desiccant rotor for a liquid desiccant loop. The result of the substitution would have been predictable. MPEP 2143 B. In this instance both teachings transfer moisture via desiccant via supply and exhaust air and therefor the function is predictable. Further utilizing “return air” or air from the enclosed structure as taught by Vandermeulen allows use of the moisture absorbing capacity of the relatively low humidity indoor air.
Regarding claims 4 and 6, Park and Vandermeulen disclose heating or cooling the desiccant within the supply and exhaust LAMEE with a heat pump (516 of Vandermeulen).
Regarding claims 5 and 7, Park and Vandermeulen disclose heating or cooling the desiccant within the supply and exhaust LAMEE with a renewable energy source (PVT of Vandermeulen) or other energy sources (heat pump 516 of Vandermeulen).
Regarding claim 8, Park and Vandermeulen disclose cooling the air flow downstream of the supply LAMEE with a first heat exchanger (702 of figure 7 of Vandermeulen).
Regarding claim 9, Park and Vandermeulen disclose heating the air flow upstream of the exhaust LAMEE with a second heat exchanger (“C” of Park or 701 of figure 7 of Vandermeulen).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. The feature of exhausting air from the enclosed structure is taught by Vandermuelen as a known alternative to utilizing outside air. See at least [0113]. Further Weng and Groten (previously cited below) also evidence that use of return air or air from the enclosed structure being conditioned is well known to be used for regeneration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoho et al (US 5,758,511) desiccant conditioning; Kopko (US 2001/0003902) desiccant storage; Weng (US 2003/0037905); Eguchi et al (US 2015/0253018) inlet and outlet damper arrangement; Groten et al (US 5,661,983) inlet and outlet damper arrangement.
ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763